2018 UT App 13



                THE UTAH COURT OF APPEALS

                         NASRULLA KHAN,
                            Petitioner,
                                 v.
                         TAX COMMISSION,
                           Respondent.

                       Per Curiam Opinion
                         No. 20160491-CA
                      Filed January 25, 2018

                Original Proceeding in this Court

                  Nasrulla Khan, Petitioner Pro Se
          Sean D. Reyes and Brent A. Burnett, Attorneys
                         for Respondent

      Before JUDGES KATE A. TOOMEY, RYAN M. HARRIS, and
                        DIANA HAGEN.

PER CURIAM:

¶1  Nasrulla Khan seeks judicial review of the Utah State Tax
Commission’s April 29, 2016 decision. We decline to disturb the
Commission’s decision.

¶2     Khan asserts that the Utah State Tax Commission
(Commission) erred by declining to deduct his loss carry
forwards from his household income. Khan filed for a renter’s
credit under Utah Code section 59-2-1209, which provides
property tax relief for “certain persons who own or rent their
places of residence.” Utah Code Ann. § 59-2-1201 (LexisNexis
2015). A renter’s credit is based on the household income for the
previous calendar year. See id. § 59-2-1209(1). Income for the
purposes of calculating a renter’s credit is defined, in part, as the
sum of federal adjusted gross income and statutorily identified,
nontaxable income. See id. § 59-2-1202(6)(a). Loss carry forwards
are identified as nontaxable income. See id. § 59-2-1202(6)(b)(ii).
                     Khan v. Tax Commission


Khan’s central argument is that his loss carry forwards should be
deducted from his household income, rather than included
therein.

¶3     This court recently rejected Khan’s arguments in his
previous request for judicial review of the Commission’s prior
decision. See Khan v. Tax Comm’n, 2016 UT App 142, ¶ 1, 377 P.3d
702. As the Commission correctly asserts, in Khan, this court
determined that Utah’s statutory term “loss carry forwards” was
synonymous with loss carryover used in the federal income tax,
and that it was “not a deduction that offsets Khan’s income for
the purposes of determining his renter’s refund, but is instead
added to his AGI to determine his household income.” Id. ¶ 17.

¶4      Khan’s arguments in the present matter are contrary to
this court’s decision in Khan. Although Khan asserts that this
court’s prior decision is contrary to the Property Tax Act, Khan
has not adequately distinguished his current arguments from
this court’s precedent, nor demonstrated cogent reasons for
departing from Khan. Moreover, the legal doctrine of horizontal
stare decisis binds this court to its prior decision, and the first
decision by this court on a particular question of law governs
subsequent decisions by the same court. See State v. Tenorio, 2007
UT App 92, ¶ 9, 156 P.3d 854. This court may depart from its
precedent only in rare circumstances where this court is clearly
convinced that the prior decision was erroneous, the decision is
no longer sound due to changing circumstances, and that more
good than harm will come by departing from its precedent. See
id. With regard to Khan’s central argument that his loss carry
forwards should be deducted from his income, Khan has not
persuasively distinguished Khan nor has he satisfied his
significant burden of demonstrating why this court should
depart from precedent.

¶5     Khan raises six issues for judicial review, but with one
exception, his supplementary issues may be fairly characterized
as efforts to bolster his argument that loss carry forwards should
be deducted from his household income. Without the requisite



20160491-CA                     2                2018 UT App 13
                     Khan v. Tax Commission


citation to legal authority or development of that authority,
Khan next asserts that the Commission violated Utah law by not
requiring its application form for a renter’s credit to separately
delineate the applicant’s loss carry forwards under Utah Code
section 59-2-1202. As the Commission correctly notes, the
application form does have a section to list other income
received under Utah Code section 59-2-1202, such as support
money received. See Utah Code Ann. § 59-2-1202(6)(b). Khan
fails to demonstrate that the Commission’s application form
violates Utah law by failing to separately delineate each of the
statutory examples of nontaxable income set forth in Utah Code
section 59-2-1202.

¶6     Khan fails to meet his significant burden in demonstrating
that this court should depart from its previous decision in Khan,
and that the Commission violated Utah law in the format of its
application for a renter’s credit. We therefore decline to disturb
the Commission’s determination.




20160491-CA                     3               2018 UT App 13